O’BRIEN, J.,
I. FINDINGS OF FACT
(1) On or about April 13, 1986, the petitioner was operating his motor vehicle in the State of Maryland when he was cited for a traffic violation of “driving vehicle displaying flashing lights.”
(2) When the petitioner moved to Pennsylvania, he applied for a Pennsylvania driver’s license on or about *95November 14, 1995. On December 28, 1995, the Department of Transportation of the Commonwealth of Pennsylvania notified the petitioner as follows:
“Your right to apply for a driver’s license or learner’s permit is being denied due to information received from the State of Maryland indicating that your driving privileges are suspended. This denial is authorized by section 1572 of the Vehicle Code.”
II. DISCUSSION
The Pennsylvania Motor Vehicle Code provides in pertinent part as follows:
“Section 1572. Cancellation of driver’s license
“(a) General rule.—
“(1) The department may cancel any driver’s license upon determining that one of the following applies:
“(i) The licensee was not entitled to the issuance,
“(ii) The person failed to give the required or correct information or committed fraud in making the application or in obtaining the license.
“(iii) The license has been materially altered,
“(iv) The fee has not been paid.
“(v) The licensee voluntarily surrenders his driving privilege.
“(2) Upon the cancellation, the licensee shall immediately surrender the canceled license to the department.
“(b) Other states. — The department shall cancel a driver’s license issued during the period of another state’s suspension or revocation following an offense which resulted in an out-of-state suspension or revocation if the offense would result in suspension or revocation under this title.” 75 Pa.C.S. §1572.
*96In Walck v. PennDOT, 155 Pa. Commw. 1, 625 A.2d 1276 (1993), the Commonwealth Court held that subsection (b) of the foregoing section is applicable to suspension or revocations based on offenses committed in another state.
Therefore, we must analyze the “offense” which resulted in the out-of-state suspension or revocation to see “if the offense would result in suspension or revocation” in Pennsylvania. The Pennsylvania Motor Vehicle Code provides in section 1532 (75 Pa.C.S. §1532) for mandatory suspensions or revocations of operating privileges upon conviction of various enumerated offenses. Driving a vehicle displaying flashing lights is not one of the enumerated “offenses.” Indeed the documentary evidence submitted by the department pursuant to the provisions of 42 Pa.C.S. §5328 does not give any reason for the alleged suspension or revocation in Maryland. Further, we accept as credible the testimony of the petitioner that this minor traffic offense nine years ago has been cleared. Apparently the same cannot be said for the computer system utilized by the States of Maryland and Pennsylvania. Therefore, we conclude that the Commonwealth has failed to establish sufficient evidence to trigger the implementation of the provisions of section 1572(b).
III. CONCLUSIONS OF LAW
(1) The Commonwealth has failed to establish that the petitioner was suspended by the State of Maryland for an offense which would result in suspension or revocation in Pennsylvania.
(2) The Commonwealth has failed to establish by competent evidence any valid reason for the suspension or revocation in the State of Maryland.
*97ORDER
And now, February 29, 1996, the order of the Department of Transportation of the Commonwealth of Pennsylvania dated December 28, 1995 denying the right of Sergio Rodriguez to apply for a driver’s license or learner’s permit is reversed. This proceeding is remanded to the Department of Transportation for the issuance of a driver’s license to the petitioner.